            Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In Re: New York City Policing During Summer              STIPULATION AND ORDER
 2020 Demonstrations.                                     REGARDING CLAWBACK
                                                          AGREEMENT
                                                          20 Civ. 8924 (CM)(GWG)
                                                          20 Civ. 10291 (CM)(GWG)
                                                          20 Civ. 10541 (CM)(GWG)
                                                          21 Civ. 322 (CM)(GWG)
                                                          21 Civ. 533 (CM)(GWG)
                                                          21 Civ. 1904 (CM)(GWG)




        Subject to the Court’s approval, the parties in the above-captioned litigation (this “Action”)

hereby stipulate to the clawback order and the procedures set forth herein for addressing the

clawback of privileged and protected information and material. This Order shall be interpreted to

provide the maximum protection allowed by FRE 502(d), FRCP 26(c), and any other applicable

law; and shall specifically exclude the application of FRE 502(b) to any Clawback Demand and/or

Protected Material, as defined herein, requested under this Order.


        1.      This Stipulation and Order shall be applicable to and govern all documents and

information, including electronically stored information produced by the Parties in response to

requests for production of documents, answers to interrogatories, responses to requests for

admissions, affidavits, declarations, responses to any other discovery devices, and all other

information or material produced, made available for inspection, or otherwise produced and/or

submitted by any of the Parties in this litigation as well as testimony adduced at trial, deposition,

or during any hearing (collectively, “Discovery Material”).



EDG7/2019
         Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 2 of 10




       2.      Any Party’s production or disclosure in this proceeding of information or material

that is protected by any privilege or protection recognized by law (collectively, “Protected

Material”), whether inadvertent or otherwise, shall not constitute or be deemed a waiver of any

claim of privilege or protection applicable to that material or its subject matter in this Action or

any other federal or state proceeding, and shall be governed by the procedures set forth herein.

Clawback Demand by Producing Party

       3.      Any Party that produces Protected Material (the “Producing Party”), or any other

party purporting to hold a privilege, may notify in writing the Party receiving Protected Material

(the “Receiving Party”) that it has disclosed Protected Material without intending a waiver by the

disclosure and demand that it be returned or destroyed (the “Clawback Demand”). Such demand

shall be made after the Producing Party discovers that the Protected Material was produced or

disclosed and shall identify the Protected Material to be returned or destroyed (including the Bates

number of the document, or if no Bates number appears on the document, sufficient information

to identify the document or information) and the basis for the claim of privilege or protection.

Receiving Party to Immediately Notify Producing Party; Cease Inspection, Use and/or
Disclosure of Protected Material

       4.      Immediately upon identifying a document or information produced by the

Producing Party that appears to be Protected Material, the Receiving Party shall (i) notify the

Producing Party in writing of its receipt of the potentially Protected Material, including the Bates

number of the document, or if no Bates number appears on the document, sufficient information

to identify the document so that the Producing Party may make a Clawback Demand; and (ii)

cease any inspection, use, or disclosure of the Protected Material, and of any work product,




                                                 -2-
         Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 3 of 10




analyses, memoranda, or notes that were generated by the Receiving Party (and/or Receiving

Party’s consultants, experts, and/or agents) based upon such Protected Material.

       5.      Immediately upon receiving a Clawback Demand, regardless of whether the

Receiving Party agrees with the claim of privilege or protection, the Receiving Party shall cease

any inspection, use, or disclosure of the Protected Material, and of any work product, analyses,

memoranda, or notes that were generated by the Receiving Party (and/or Receiving Party’s

consultants, experts, and/or agents) based upon such Protected Material.

       6.      In the absence of an Order permitting otherwise, after the Receiving Party has

identified a document or information produced by the Producing Party that appears to be Protected

Material, or after it receives a Clawback Demand, the Receiving Party will not introduce the

Protected Material into evidence, disclose it to any person or entity, or use it for any purpose in

this or any other action.

Receiving Party to Destroy or Return Protected Material & Related Material

       7.      The Receiving Party, within ten (10) business days of receiving a Clawback

Demand, regardless of whether the Receiving Party agrees with the claim of privilege or protection,

shall: (a) destroy the Protected Material or return it to the Producing Party, including any paper or

electronic copies, (b) notify any third party to whom the Receiving Party sent or disclosed such

identified Protected Material to return it to the Producing Party or destroy it; and (c) destroy any

work product, analysis, memoranda, or notes reflecting the content of such produced Protected

Material and/or which were generated by the Receiving Party (and/or Receiving Party’s

consultants, experts, and/or agents) based upon such Protected Material. If any additional work

product, analyses, memoranda, or notes are later discovered, they shall immediately be destroyed.

The Receiving Party shall provide written assurance to the Producing Party that these actions have

                                                 -3-
         Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 4 of 10




been completed within ten (10) days of receiving a Clawback Demand. If the document or

information subject to the Clawback Demand contains Protected Material only in part, then the

Producing Party shall, in a timely manner, produce redacted versions of the documents subject to

the Clawback Demand.

Seeking an Order to Produce Protected Material

       8.      Notwithstanding the directives of paragraph 7, if a Receiving Party disagrees with

a Producing Party’s claim that certain documents or information constitute Protected Material,

then, within ten (10) business days of receiving the Clawback Demand (and upon the fulfillment

of any obligation to meet and confer as may be required by rule or applicable law), the Receiving

Party may move the Court for an Order compelling production of any of the documents or

information covered by the Clawback Demand. The Receiving Party’s motion and/or argument to

the Court (i) shall not disclose or otherwise refer to the content of the Clawback Material beyond

the information set forth in a privilege log; and (ii) shall not disclose that the material was subject

to a Clawback Demand. The Receiving Party also shall not assert that its return or destruction of

the Protected Material has caused it to suffer prejudice. The Receiving Party is not subject to the

directives set forth in paragraph 7 until the Court resolves the Receiving Party’s motion, at which

time the Court’s decision shall govern the treatment of the disputed documents and/or information.

The Receiving Party is enjoined from using in any manner the disputed Protected Material,

including any work product, analysis, memoranda, or notes reflecting the content of such produced

Protected Material that were generated by the Receiving Party (and/or Receiving Party’s

consultants, experts, and/or agents) based upon such Protected Material (aside from the motion as

limited in this paragraph), until the motion is resolved.




                                                  -4-
          Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 5 of 10




Rights, Limitations and Objections Related to this Stipulation and Order

         9.       Nothing in this Stipulation and Order is intended to or shall prevent, limit, or restrict

the Parties’ right to conduct a full review of and apply redactions to, if applicable, documents and

related information (including metadata) for responsiveness, privilege, personally identifiable

information, and/or protected information prior to production and/or disclosure.

         10.      Nothing in this Stipulation and Order overrides any attorney’s ethical

responsibilities to refrain from examining or disclosing materials that the attorney knows or

reasonably should know to be privileged and to inform the disclosing party that such materials

have been produced.

         11.      Nothing in this Stipulation and Order shall operate as an admission by the Parties

that any particular document or information is or is not responsive, privileged, and/or admissible

in this Action.

         12.      Nothing in this Stipulation and Order will prevent, limit, or restrict the Parties in

any way from objecting to or asserting an immunity or privilege in any prior or subsequent

litigation with respect to any material produced in this Action.

         13.      This Stipulation and Order may be changed only by further agreement of the Parties

in writing or by Order of the Court and is without prejudice to the right of any Party, in good faith,

to seek modification of this Stipulation and Order by application to the Court on notice to the other

Party.



                                          [Signature page to follow]




                                                     -5-
       Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 6 of 10




STIPULATED TO:

Dated: New York, New York
      June 17, 2021

Georgia M. Pestana
ACTING CORPORATION COUNSEL


By: _______________________
   Brachah Goykadosh
   Dara Weiss
   Elissa B. Jacobs
   100 Church Street
   New York, New York 10007

Attorneys for Defendants



 /s/ Travis W. England
 Jessica Clarke
   Chief of Civil Rights Bureau
 Lillian Marquez, Assistant Attorney
 General
 Travis England, Assistant Attorney
 General
 Gregory Morril, Assistant Attorney
 General
 Office of the New York State
 Attorney General
 28 Liberty Street, 20th Floor
 New York, NY 10005
 Phone: (212) 416-6233
 Travis.England@ag.ny.gov

Counsel for Plaintiff in People of the State of New York v. City of New
York et al,
No. 21 Civ. 322


/s/ Molly K. Biklen
Molly K. Biklen
Jessica Perry
Daniel R. Lambright
Lisa Laplace


                                               -6-
        Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 7 of 10




Christopher T. Dunn
NEW YORK CIVIL LIBERTIES UNION
  FOUNDATION
125 Broad Street, 19th Floor
New York, NY 10004
(212) 607-3300
mbiklen@nyclu.org
jperry@nyclu.org
dlambright@nyclu.org
llaplace@nyclu.org
cdunn@nyclu.org

/s/ Corey Stoughton
Corey Stoughton
Jennvine Wong
THE LEGAL AID SOCIETY
199 Water Street
New York, NY 10038
(212) 577-3367
cstoughton@legal-aid.org
jwong@legal-aid.org


Co-Counsel for Plaintiffs in Payne v. de Blasio, 20 Civ. 8924

Lance A. Clarke, Esq.
Jason Clark, Esq.
Michael L. Spiegel, Esq.
Joshua S. Moskovitz, Esq.
48 Wall Street, Suite 1100
New York, NY 10005
(212) 729-0952

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, et al, No.
20 Civ. 10291

Douglas E. Lieb
10 East 40th Street, Suite 3307
New York, NY 10016
(212) 660-2332
dlieb@kllf-law.com

Counsel for Plaintiff Charles Henry Wood v. de Blasio, et al, No. 20
Civ. 10541




                                                -7-
        Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 8 of 10




Stoll, Glickman & Bellina, LLP
Andrew B. Stoll (AS8808)
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
(718) 852-3710
astoll@stollglickman.com

Counsel for Plaintiff in Yates v. City of New York et al, No. 21 Civ.
01904

BELDOCK LEVINE & HOFFMAN LLP



By:
       Jonathan C. Moore
       David B. Rankin
       Luna Droubi
       Marc Arena
       Deema Azizi
       Rebecca Pattiz
       Katherine “Q” Adams
       Regina Powers

99 Park Avenue, PH/26th Floor
New York, New York 10016
    t: 212-490-0400
    f: 212-277-5880
    e: jmoore@blhny.com
        drankin@blhny.com
       ldroubi@blhny.com
       marena@blhny.com
       dazizi@blhny.com
       rpattiz@blhny.com
       qadams@blhny.com
        rpowers@blhny.com




                                                -8-
       Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 9 of 10




WYLIE STECKLOW PLLC



__________________________
By: Wylie Stecklow
Wylie Stecklow PLLC
231 West 96th Street
Professional Suites 2B3
NYC NY 10025
t: 212 566 8000
Ecf@wylielaw.com
GIDEON ORION OLIVER



__________________________
277 Broadway, Suite 1501
New York, NY 10007
t: 718-783-3682
f: 646-349-2914
Gideon@GideonLaw.com


COHEN&GREEN P.L.L.C.



By:
Elena L. Cohen
J. Remy Green
Jessica Massimi

1639 Centre Street, Suite 216
Ridgewood (Queens), NY 11385
    t: (929) 888-9480
    f: (929) 888-9457
    e: elena@femmelaw.com
        remy@femmelaw.com
        jessica@femmelaw.com




                                     -9-
       Case 1:21-cv-00322-CM Document 102 Filed 06/17/21 Page 10 of 10




LORD LAW GROUP PLLC




________________________________
Masai I. Lord
14 Wall St., Ste 1603
New York, NY 10005
P: 718-701-1002
E: lord@nycivilrights.nyc

Co-Counsel for Plaintiffs in Sow et al v. City of New York et al, No. 21
Civ. 00533

SO ORDERED:




Dated: _________________                          __________________________________
       New York, New York                         Hon. Gabriel W. Gorenstein




                                               - 10 -
